Title: Thomas Jefferson to William Duane, 26 January 1811
From: Jefferson, Thomas
To: Duane, William


          
            Monticello Jan. 26. 11.
          
           Th: Jefferson returns to Colo Duane the two packages which he supposes to be the last. he has found them as correct as the earlier ones, and much more so than the three preceding.  should he be mistaken in supposing these the last, some delay may attend any future ones, as he is just setting out to an establishment he has about 90. miles Southward (near Lynchburg) and probably will be absent three or four weeks. he salutes him with esteem & respect.
        